Name: Commission Regulation (EEC) No 3730/92 of 22 December 1992 amending Regulation (EEC) No 579/92 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/12 24. 12. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3730/92 of 22 December 1992 amending Regulation (EEC) No 579/92 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic sion on a specific date as to assignment of licences ; that the reference to this date in the abovementioned Regula ­ tion should be removed ; Whereas to facilitate management of the arrangements laid down in the Interim Association Agreements between the Community and Poland, Hungary and the Czech and Slovak Federal Republic a serial number should be assigned to reduced rate levy applications for live geese, whole geese and goose cuts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic, Community and the European Coal and Steel Community of the one part, and the Republic of Poland of the other part ('), Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Hungary of the other part (2), Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Czech and Slovak Federal Republic of the other part (3), Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (4), as last amended by Regulation (EEC) No 1235/89 and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (6), as last amended by Regulation (EEC) No 1235/89, and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 579/92 0, as last amended by Regulation (EEC) No 3370/92 ("), set detailed rules for application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Association Agreements between the Community and Poland, Hungary and the Czech and Slovak Federal Repu ­ blic ; Whereas experience in the poultrymeat and eggs sector has shown that it is not always possible to reach a deci ­ Article 1 Regulation (EEC) No 579/92 is hereby amended as follows : 1 . Article 4 (4) and (5) are replaced by the following : '4. The Commission shall decide with due speed to what extent applications as specified in Article 3 may be accepted. If the quantities for which licences have been applied for exceed those available, the Commission shall set a single percentage reduction in those applied for. If the total quantity applied for is less than that avai ­ lable, the Commission shall determine the balance, which shall be added to the quantity available for the following period. 5. Licences shall be issued as soon as possible follo ­ wing the decision of the Commission .' ; 2. the following sentence is added to Article 10 (2) : 'Requests for drawing shall carry the indication : serial No 09 5301 .' (') OJ No L 56, 29. 2. 1992, p . 3. 0 OJ No L 56, 29. 2. 1992, p . 6. 0 OJ No L 56, 29. 2. 1992, p . 9. (4) OJ No L 282, 1 . 11 . 1975, p . 49. 0 OJ No L 128 , 11 . 5. 1989, p . 29. (6) OJ No L 282, 1 . 11 . 1975, p . 77. 0 OJ No L 62, 7. 3 . 1992, p . 15 . (8) OJ No L 342, 25. 11 . 1992, p. 21 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. No L 380/1324. 12. 92 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission